Citation Nr: 0706441	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hypochromic-microcytic anemia. 

2.  Entitlement to service connection for elevated glucose.

3.  Entitlement to service connection for hypertension, 
claimed as elevated blood pressure.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for bleeding gums.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
August 2002.  His service included active duty in Southwest 
Asia from August 1990 to April 1991.

The instant appeal arose from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant and his representative, in various 
correspondence with the RO and during the August 2006 Travel 
Board hearing before the undersigned Veterans Law Judge, have 
raised a claim for entitlement to service connection for 
undiagnosed illness.  Since this issue has not been 
adjudicated by the RO, it is referred to the RO for 
adjudication.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and  is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's iron-deficiency anemia has been objectively 
shown to be essentially asymptomatic with a normal hemoglobin 
level of 15.0 g/dL on the most recent VA evaluation of 
record.  

2.  There is nothing in law or fact to suggest that 
occasional elevated glucose readings, in and of itself, 
causes impairment of earning capacity.  The veteran has never 
been diagnosed with diabetes mellitus and does not have any 
other diagnosed endocrine disease.

3.  The veteran does not currently have a chronic disorder 
involving bleeding gums.

4.  The veteran does not currently have asthma.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the veteran's iron-deficiency anemia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.119, Diagnostic Code 7700 
(2006).  

2.  Elevated glucose is not a disability for which service 
connection can be granted. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 4.1 
(2006); Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20,440 (May 7, 1996).

3.  A chronic disorder involving bleeding gums was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

4.  A chronic asthma disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher evaluation for hypochromic-microcytic anemia

The veteran contends that a higher disability rating is 
warranted for his service-connected anemia.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3. 

As this case involves the initial evaluation assigned for the 
service-connected anemia, the severity of that problem is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board of 
Veterans' Appeals (Board) has considered the requirements of 
Fenderson and has determined that the evidence of record 
shows that the veteran's anemia has been generally consistent 
since the initial assignment of the disability rating.  

The veteran maintains that a higher evaluation is warranted 
for his service-connected anemia because he experiences 
fatigue, headaches, and difficulty sleeping.  His service 
medical records indicate that he was diagnosed with mild 
anemia, and an in-service May 2002 hemoglobin level was noted 
to be low at 13.4 g/dL.  In 2002, VA established service 
connection for hypochromic-microcytic anemia based on low 
hemoglobin readings and assigned a noncompensable evaluation 
for that disability.  

A 10 percent evaluation for hypochromic-microcytic anemia 
requires a hemoglobin level of 10 gm/100 ml or less with 
findings such as weakness, easy fatigability, or headaches.  
38 C.F.R. § 4.117, Diagnostic Code 7700 (2006).  Higher 
evaluations require lower hemoglobin readings.

A 2002 VA examination diagnosed mild anemia, noting that the 
veteran's results may represent only a normal variant.  A VA 
examination in 2005 found that the veteran did not have any 
anemia at the present time based on normal blood work results 
obtained in connection with that examination.  His hemoglobin 
level was 15 g/dL.  During his personal hearing in 2006, he 
testified that he had not received any treatment for his 
anemia since the 2005 VA examination, although he felt as if 
his symptoms had worsened.  He testified that he took over-
the-counter vitamins for his anemia.

The veteran's iron-deficiency anemia has been objectively 
shown not to exist during the most recent evaluation in 2005.  
Such findings do not warrant the assignment of a compensable 
evaluation.  Accordingly, the claim for a higher initial 
evaluation for anemia is denied. 

Service connection claims

The veteran maintains that service connection should be 
established for elevated glucose, bleeding gums, and asthma.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.306 (2006).  

In the present case, the preponderance of the evidence is 
against the veteran's claim for service connection for 
elevated glucose.  VA awards service connection for 
"disabilities."  See, e.g., 38 U.S.C.A. § 1110 (West 2002). 
The term "disability," as contemplated by VA regulation, 
contemplates impairment of earning capacity.  See 38 C.F.R. 
§ 4.1 (2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Here, the record shows that the veteran has been occasionally 
found to have elevated glucose levels.  See service medical 
records dated in 1997 and May 2002.  A 2002 VA examination 
report found no evidence of endocrine disease, and a 2005 VA 
laboratory report found glucose readings within normal 
levels.

There is nothing in law or fact to suggest that elevated 
glucose, in and of itself, diminishes earning capacity in any 
way.  The veteran has never been diagnosed with diabetes 
mellitus.  Accordingly, elevated glucose cannot properly be 
considered a "disability" for purposes of VA benefits. Cf. 
Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(indicating that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities).  
Inasmuch as occasional elevated glucose levels do not qualify 
as a "disability," his claim for service connection for 
that condition must be denied.

Service connection cannot be granted without evidence showing 
that a disease or disability is currently present.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With 
regard to the bleeding gum and asthma claims, the 
preponderance of the evidence of record does not reveal that 
the veteran has current disabilities involving these 
conditions.  The post-service medical records are silent as 
to significant complaint, treatment, or diagnosis referable 
to bleeding gums or asthma and the VA examination reports did 
not find these disorders to be present.  Accordingly, service 
connection is not warranted.

The service dental records show that the veteran complained 
of bleeding gums several times in service in 1999 and 2000.  
A November 1999 service dental record recommended Peridex 
rinses and a multivitamin, and he was referred for a physical 
examination to rule out a systemic cause.  The subsequent 
medical consult did not provide a diagnosis for the 
complaints of gum bleeding.  During a 2002 VA dental 
examination the veteran reported that he had not had any 
bleeding episodes in several years.  The dentist noted 
healthy dentition and periodontium and could find no etiology 
for the gingival bleeding episodes.  Absent a current 
disability, service connection is not warranted.

The preponderance of the evidence is also against the 
veteran's claim for service connection for asthma.  While the 
service medical records include a private physician's 
assessment in 2002 that the veteran has mixed bronchial 
asthma, the subsequent 2002 VA examination report found 
asthma by history only and concluded that "[t]here is 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof."  This opinion is highly probative and persuasive 
on the issue of current disability as the examiner had the 
benefit of a review of the service medical records and noted 
the earlier diagnosis of mixed bronchial asthma.  Absent a 
current disability, service connection is not warranted.


Duty to notify and duty to assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

With regard to the anemia, bleeding gums, and asthma claims, 
VA provided the requisite notice by means of a notice letter 
dated in May 2002, which was issued prior to the initial 
adjudication of the claims in September 2002, as well as 
notice letters dated in December 2004 and March 2006.  The 
letters advised him of the duty to assist and the duty to 
notify.  He was told of the requirements to establish 
successful claims for service connection, and the December 
2004 letter told him of the requirements for a higher rating 
for anemia.  He was advised of his and VA's respective 
duties, and the December 2004 letter requested that if he had 
any evidence in his possession that pertained to his claim, 
that he send it to VA.  Further, the March 2006 letter 
contained specific notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the purpose of the notice requirement has been 
satisfied.  No further corrective action is necessary.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Service 
medical and dental records have been associated with the 
claims folders.  The veteran has not identified any 
additional available evidence which is pertinent to the 
claims adjudicated in this decision and where reasonable 
efforts have not been made to associate it with the claims 
folder.  In fact, the veteran reported that VA had all the 
medical evidence that pertained to his claim (see September 
2002 report of contact).  The veteran provided testimony 
during his 2006 hearing before the undersigned Veterans Law 
Judge.  The veteran underwent VA examinations, including a 
dental examination, in 2002, and he was examined by VA again 
in 2005.  The Board therefore finds that VA has satisfied its 
duty to assist.  

As for the veteran's claim for service connection for 
elevated glucose, the Board notes the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are inapplicable where, as here, undisputed facts render 
a claimant ineligible for the benefit claimed and further 
factual development could not lead to an award.  VAOPGCPREC 
5-2004, 66 Fed. Reg. 59,989 (Oct. 6, 2004).  The Board finds 
that no further notice or development action is necessary 
with respect to this particular claim.




ORDER

A higher initial evaluation for hypochromic-microcytic anemia 
is denied.

Service connection for elevated glucose is denied.

Service connection for bleeding gums is denied.

Service connection for asthma is denied.


REMAND

Medical evidence of record shows that the veteran has 
numerous elevated blood pressure readings in service and that 
in 1994, a service medical record noted "[positive] htn. 
[hypertension]."  He has also provided a copy of an in-
service prescription for fosonopril (monopril) which was 
prescribed for blood pressure.  While a 2002 VA examination 
report did not diagnose hypertension, blood pressure readings 
at that time were 140/90 when standing and 132/98 when 
recumbent.  In addition, while hypertension was not addressed 
in the assessment section of a 2005 VA examination, the 
examiner noted that the veteran's blood pressure readings 
were 134/100, 140/98, and 142/94, and the examiner stated 
that "[t]he veteran was given a copy of this and was asked 
to check again with his primary care provider."  Under the 
circumstances, the Board finds that he should be afforded an 
examination for purposes of obtaining an opinion as to the 
relative likelihood that he currently has hypertension which 
had its onset in service. 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination.  The examiner should be asked 
to evaluate the veteran, review the claims 
file, and offer an opinion as to whether 
it is at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that the veteran currently has 
hypertension which had its onset in 
service.  In so doing, the examiner should 
discuss the significance, if any, of the 
elevated blood pressure readings noted in 
service and after service.  A complete 
rationale for all opinions should be 
provided.

2.  Thereafter, take adjudicatory action 
on the veteran's claim.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
After the veteran and his representative 
have been given an opportunity to respond 
to the SSOC, the claims file should be 
returned to this Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


